Exhibit 10.1

 

TETRALOGIC PHARMACEUTICALS CORPORATION

 

EXECUTIVE EMPLOYMENT
AGREEMENT

 

THIS EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) is made as of April 22,
2014 (“Effective Date”) by and between Richard Sherman a resident of Kilauea,
Hawaii (the “Employee”), and TetraLogic Pharmaceuticals Corporation, a
corporation organized and existing under the laws of the State of Delaware (the
“Company”).

 

Background

 

The Company desires to employ the Employee and the Employee desires to be
employed by the Company, upon the terms and conditions hereinafter set forth.

 

IN CONSIDERATION of the foregoing and of the mutual covenants and obligations
contained in this Agreement, the Employee and the Company, intending to be
legally bound, hereby agree as follows:

 

1.                                      Employment and Term. The Company agrees
to employ the Employee as the Senior Vice President General Counsel and
Secretary. (such position, referred to herein as the Employee’s “Position”) for
a period commencing April 22, 2014 and continuing until terminated in accordance
with Section 5 of this Agreement (the “ Term”). Except as otherwise specifically
set forth in this Agreement or specifically provided in the part time employment
letter between Employee and Company dated November 13, 2012 (the “Employment
Letter”) to survive termination thereof, the Employment Letter and all of its
terms and conditions, shall terminate upon the Effective Date.

 

2.                                      Duties. During the Term, the Employee
shall serve the Company faithfully and to the best of his ability and shall
devote substantially all of his business time, attention, skill and efforts to
the performance of the duties required by or appropriate for the Position.
Subject to the oversight of the Chief Executive Officer and the Board, the
Employee shall (i) lead all strategic and tactical legal initiatives for the
Company and act as Secretary to the Board of Directors. (ii) He will participate
in the strategic planning process and will implement new strategic initiatives
as directed, and (iii) such duties and responsibilities as may be assigned to
him from time to time by the Chief Executive Officer. The Employee shall perform
such duties and responsibilities at the Company’s facility located in Malvern
Pennsylvania at least 50% of the time or at such other location as may be
established from time to time by the Company. The Employee shall report to the
Chief Executive Officer of the Company.

 

3.                                      Other Business Activities. Except for
the business activities set forth on Exhibit A or with the prior written consent
of the Company in its sole discretion, the Employee will not engage, directly or
indirectly, during the Term, in any other business activities or pursuits
whatsoever, except activities in connection with charitable or civic activities,
personal investments and serving as an executor, trustee or in other similar
fiduciary capacity; provided that any such activities do not interfere with the
performance of his responsibilities and obligations pursuant to this Agreement.

 

--------------------------------------------------------------------------------


 

4.                                      Compensation. The Company shall pay the
Employee, and the Employee hereby agrees to accept, as compensation for all
services to be rendered to the Company and for the Employee’s intellectual
property covenants and assignments and covenant not to compete, as provided in
the Confidentiality Agreement, as defined in Section 6 hereof, the compensation
set forth in this Section 4.

 

4.1                               Salary. The Company shall pay the Employee a
base salary at the annual rate of Three Hundred Sixty Five Thousand Dollars
($365,000) (as the same may hereafter be adjusted, the “Salary”) during the term
of this Agreement. The Salary shall be inclusive of all applicable income,
social security and other taxes and charges that are required by law to be
withheld by the Company (collectively, “Taxes”) and shall be paid and withheld
in accordance with the Company’s normal payroll practice for its executive
employees from time to time in effect. The Salary shall be subject to increase
at the option and in the sole discretion of the Board or the Compensation
Committee of the Board (the “Compensation Committee”) based upon the
demonstrated performance of the Employee.

 

4.2                               Bonus. The Employee shall be eligible to be
awarded an annual performance bonus of up to forty percent (40%) of Salary paid
during the applicable period (“Bonus”), less the withholding of applicable
Taxes, based on the achievement of performance objectives established by the
Board for such year. Such bonus shall be determined by the Board or the
Compensation Committee and shall be paid within seventy-five (75) days after the
conclusion of each year. The Employee will also receive a $100,000 bonus
effective with the date of hire, April 22, 2014 and is inclusive of his 2013
performance bonus.

 

4.3                               Equity Participation.

 

(a) Options

 

Stock Option Grant. On or before April 22, 2014, the Company will issue to the
Employee a non- qualified stock option to purchase 100,000 shares of the
Company’s common stock at an exercise price of fair market value per share as
determined in good faith by the Board at the date of grant which will vest at
the rate of 1/48th per month after the date of grant, subject to appropriate and
proportionate adjustments for stock dividends, stock splits and other
subdivisions and combinations of, and recapitalizations and like occurrences
with respect to the Company’s common stock, (the “Option”).

 

The Options granted pursuant to this Section 4.3(a)(i)shall be exercisable for a
period of ten (10) years from the date of grant and subject to the terms and
provisions of the Company’s 2013 Equity Incentive Plan (as amended, the “Plan”)
and to the Employee’s execution of a non-qualified stock option agreement which
is substantially in the form customarily used by the Company with respect to the
issuance of non-qualified stock options under the Plan to the Company’s
employees and which contains additional terms not inconsistent with this
Section 4.3 or the Plan that are determined to be appropriate by the Board. The
Option will be fully exercisable in accordance with the vesting schedule set
forth above,

 

--------------------------------------------------------------------------------


 

provided, that in each case, the Employee continues to be an active full-time
employee of the Company on the applicable vesting date; and provided further,
that, if there shall occur a Change in Control (as defined in Section 4.3(c))
prior to the date on which the Option is fully vested, then the entire unvested
portion of such stock, options or rights shall become immediately vested. In
addition, the entire unvested portion of the Option shall become immediately
vested upon the Employee’s death, Permanent Disability, Termination Without
Cause or Termination for Good Reason (all as defined in Section 5 of this
Agreement) if the Employee was an active full-time employee of the Company
immediately before the applicable vesting termination event.

 

(b) Change in Control Defined. For purposes of this Agreement, the restricted
stock agreement and/or a non-qualified stock option agreement which implements
the issuance of common shares upon exercise of the Options, the term “Change in
Control” shall mean, for purposes of the provisions of such restricted stock
agreement and/or non-qualified stock option agreement which provide for the
automatic acceleration of the vesting schedule for any Option, the happening of
the earliest to occur of the events described in clauses (i), (ii), (iii) and
(iv) of the definition of “Change in Control” contained in the Plan, except
that, for such purposes, the “Original Issuance Exception” contained in clause
(iv) of such definition shall be deemed to apply to original issuances by the
Company of shares of its voting capital stock which are approved by at least a
majority of the Board.

 

4.4                               Benefits. The Employee will be entitled to
participate in all group life insurance, long-term disability, retirement,
vacation and any and all other fringe benefit plans (other than bonus, incentive
or equity-based compensation plans that may be sponsored by the Company from
time to time) as are from time to time provided by the Company to its
executives, subject to the provisions of such plans, including, without
limitation, eligibility criteria and contribution requirements, as the same may
be in effect from time to time (collectively referred to hereafter as
“Benefits”).

 

4.5                               Reimbursement of Expenses.  During the course
of employment, the Employee shall be reimbursed for items of travel, food and
lodging and miscellaneous expenses reasonably incurred by him on behalf of the
Company, provided that such expenses are incurred, documented and submitted to
the Company, all in accordance with the reimbursement policies of the Company as
in effect from time to time.

 

5.                                      Early Termination. The Employee’s
employment hereunder may be terminated during the Term upon the occurrence of
any one of the events described in this Section 5. Upon the effective date of
such termination (the “Termination Date”), the Employee shall be entitled only
to such compensation and benefits as described in this Section 5.

 

5.1                               Termination for Permanent Disability.

 

(a) Without limiting the Company’s right to terminate Employee pursuant to
Section 5.2, 5.3 or 5.4 hereof, the Company may terminate the Employee’s
employment hereunder at any time as a result of Employee’s Permanent Disability
upon written notice to Employee. For purposes of this Agreement, a “Permanent
Disability” shall have the same meaning as ascribed to such term (or a term of
similar import) in the long-term disability insurance policy maintained by the
Company for the Employee’s benefit, or if no such policy

 

--------------------------------------------------------------------------------


 

exists, shall mean an illness, incapacity or a mental or physical condition that
renders the Employee unable or incompetent to carry out the job responsibilities
that the Employee held or the tasks that he was assigned at the time the
disability commenced for at least 120 consecutive days or for shorter periods
totaling 180 days in any twelve-month period, as determined by the Board and
supported by the opinion of a physician. The Employee shall fully cooperate with
the physician retained to furnish such opinion, including submitting to such
examinations and tests as may be requested by the physician.

 

(b) In the event of a termination of Employee’s employment hereunder pursuant to
Section 5.1(a), Employee will be entitled to receive all accrued and unpaid (as
of the Termination Date) Salary, Benefits and Bonus, including payment
prescribed under any disability plan or arrangement provided by the Company in
which he is a participant or to which he is a party as an employee of the
Company. Except as specifically set forth in this Section 5.1(b), the Company
shall have no liability or obligation to Employee for compensation or benefits
hereunder by reason of such termination.

 

5.2                               Termination by Death.  In the event that
Employee dies during the Term, Employee’s employment hereunder shall be
terminated thereby and the Company shall pay to Employee’s executors, legal
representatives or administrators an amount equal to all accrued and unpaid (as
of the Termination Date) Salary, Benefits and Bonus. Except as specifically set
forth in this Section 5.2, the Company shall have no liability or obligation
hereunder to Employee’s executors, legal representatives, administrators, heirs
or assigns or any other person claiming under or through him by reason of
Employee’s death, except that Employee’s executors, legal representatives or
administrators will be entitled to receive the payment prescribed under any life
insurance plan in which he is a participant as an employee of the Company.

 

5.3                               Termination for Cause; Voluntary Termination.

 

(a)         The Company may terminate Employee’s employment hereunder at any
time for “Cause” immediately upon written notice to Employee. In addition, the
Employee may voluntarily terminate his employment hereunder at any time
following sixty (60) days prior written notice to the Board. For purposes of
this Agreement, the term “Cause” shall mean, as determined by the Board in its
sole discretion: (i) Employee’s failure or refusal to materially perform his
duties hereunder or to follow a lawful directive of the Board; (ii) any material
breach by the Employee of the terms of this Agreement or the Confidentiality
Agreement (as defined below); (iii) other conduct of Employee involving any
willful and material misconduct with respect to or against the Company or its
property or any of its personnel and which causes material harm to the Company,
its property or its personnel; or (iv) Employee being convicted of, or plea of
guilty or no contest to, any felony or any crime involving moral turpitude. If
termination for Cause is based upon Subsections (i), (ii) or (iii) of this
Subsection (a) and the applicable breach, conduct or violation is capable of
being cured, then the Employee shall have thirty (30) days following receipt of
written notice to Employee from the Board specifying such failure in reasonable
detail to cure such breach, conduct or violation.

 

(b)         In the event of a termination of Employee’s employment hereunder
pursuant to Section 5.3(a), Employee shall be entitled to receive all accrued
but unpaid (as of the Termination Date) Salary and Benefits. All Salary,
Benefits and Bonuses shall cease at the time of such termination. Except as
specifically set forth in this Section 5.3, the Company shall have no liability
or obligation hereunder by reason of such termination. Vested Options shall be
exercisable by Employee for a period of thirty (30) days after such termination.

 

--------------------------------------------------------------------------------


 

5.4                               Termination Without Cause; Termination for
Good Reason.

 

(a)                                 The Company may terminate Employee’s
employment hereunder at any time, for any reason or for no reason, without
Cause, effective upon the date designated by the Company upon ninety (90) days
prior written notice to Employee. In addition, the Employee may voluntarily
terminate his employment for Good Reason (as defined below) following ninety
(90) days prior written notice to the Board.

 

(b)                                 If Employee’s employment is terminated
pursuant to Section 5.4(a) at any time, then Employee shall be entitled to:
(i) receive all accrued but unpaid (as of the Termination Date) Salary, Benefits
and maximum target Bonus (as set forth in Section 4.2 of this Agreement) and
(ii) the Company will continue to pay to the Employee in accordance with the
Company’s regular payroll practices one hundred forty percent (140%) of his then
current Salary in effect on the Termination Date during the twelve (12) month
period immediately following the Termination Date, all subject to all tax
withholding obligations, calculated on the basis of the Salary in effect at the
Termination Date. The Company’s obligations to pay the amounts outlined in
subsection (ii) of the first sentence of this Section 5.4(b) and in the
immediately preceding sentence, as applicable, shall be contingent upon the
Employee executing and not revoking a release of all claims pursuant to a
Separation Agreement and Release substantially in the form attached hereto as
Exhibit B. All Benefits and Bonuses shall cease at the time of such termination,
subject to the terms of any benefit or compensation plan then in force and
applicable to Employee. Except as specifically set forth in this Section 5.4(b),
the Company shall have no liability or obligation hereunder by reason of such
termination.

 

(c)                                  For purposes of this Agreement, the term
“Good Reason” shall mean the earliest to occur of any of the following events
that are not consented to by the Employee: (i) any substantial and adverse
alteration by the Company of Employee’s functions, duties or responsibilities,
or other material breach of this Agreement by Company, that is not remedied by
the Company within thirty (30) days after receiving notice of such material
alteration or breach; (ii) failure by Company or its successor, within thirty
days after a Change Of Control to confirm Employee’s position as Chief Operating
Officer of the Company or (iii) except as otherwise agreed in advance by
Employee, requiring the Employee to be principally based (excluding all travel
to perform the Employee’s services hereunder) at any office or location the site
of which would result in a commuting distance of greater than 50 miles from
Malvern, Pennsylvania; provided, further, that the Employee’s consent to any
event which would otherwise constitute “Good Reason” shall be conclusively
presumed if the Employee does not exercise his rights hereunder within thirty
(30) days of the event.

 

6.                                      Confidentiality Agreement.  The terms
and provisions of the Non- Competition, Non-Solicitation and Confidentiality
Agreement between the Company and the Employee (the “Confidentiality
Agreement”), dated as of December 1, 2012, and attached hereto as Exhibit C,
shall be incorporated into this Agreement by reference for all purposes.

 

7.                                      Parachute Provisions.  Payments under
this Agreement shall be made without regard to whether the deductibility of such
payments (or any other payments) would be limited or precluded by Section 280G
of the Internal Revenue Code of 1986, as amended (the

 

--------------------------------------------------------------------------------


 

“Code”), and without regard to whether such payments would subject the Employee
to the federal excise tax levied on certain “excess parachute payments” under
Section 4999 of the Code; provided, however, that if the Total After-Tax
Payments (as defined below) would be increased by the limitation or elimination
of any amount payable under this Agreement, then the amount payable under this
Agreement will be reduced to the extent necessary to maximize the Total After-
Tax Payments. The determination of whether and to what extent payments under
this Agreement are required to be reduced in accordance with the preceding
sentence will be made by the Company’s independent auditors. In the event of any
underpayment or overpayment under this Agreement (as determined after the
application of this Section 7), the amount of such underpayment or overpayment
will be immediately paid by the Company to the Employee or refunded by the
Employee to the Company, as the case may be, with interest at the applicable
federal rate provided for in Section 7872(f)(2) of the Code. For purposes of
this Agreement, “Total After-Tax Payments” means the total of all “parachute
payments” (as that term is defined in Section 280G(b)(2) of the Code) made to or
for the benefit of the Employee (whether made hereunder or otherwise), after
reduction for all applicable federal taxes (including, without limitation, the
tax described in Section 4999 of the Code). Notwithstanding the foregoing, if so
requested by the Employee, the Company shall use reasonable efforts to obtain
the requisite approval by the stockholders of the Company in the manner
contemplated by Q&A 7 of Treas. Reg. Section 1.280G, it being understood that
the Company does not guarantee that such approval will be obtained. If the
Company determines that such approval has been obtained, and such obligations of
Q&A 7 of Treas. Reg. Section 1.280G have been met, all payments shall be made to
Employee, without reduction.

 

8.                                      Representations, Warranties and
Covenants of the Employee.

 

(a)                                 The Employee represents and warrants to the
Company that:

 

(i)                                     There are no restrictions, agreements or
understandings whatsoever to which the Employee is a party which would prevent
or make unlawful the Employee’s execution of this Agreement or the Employee’s
employment hereunder, or which is or would be inconsistent or in conflict with
this Agreement or the Employee’s employment hereunder, or would prevent, limit
or impair in any way the performance by the Employee of the obligations
hereunder; and

 

(ii)                                  The Employee has disclosed to the Company
all restraints, confidentiality commitments or other employment restrictions
that he has with any other employer, person or entity.

 

(b)                                 The Employee covenants that in connection
with his provision of services to the Company, he shall not breach any
obligation (legal, statutory, contractual or otherwise) to any former employer
or other person, including, but not limited to obligations relating to
confidentiality and proprietary rights.

 

(c)                                  Upon and after his termination or cessation
of employment with the Company and until such time as no obligations of the
Employee to the Company hereunder exist, the Employee (i) shall provide the
Confidentiality Agreement to any prospective employer or other person, entity or
association engaged in the Field of Interest (as defined in the Confidentiality
Agreement), with whom or which the Employee proposes to be

 

--------------------------------------------------------------------------------


 

employed, affiliated, engaged, associated or to establish any business or
remunerative relationship prior to the commencement thereof and (ii) shall
notify the Company of the name and address of any such person, entity or
association prior to his employment, affiliation, engagement, association or the
establishment of any business or remunerative relationship.

 

9.                                 Non-Disparagement. The Company and Employee
agree that, upon any termination of Employee’s employment for any reason:
(i) the Company will not make any negative comments or disparaging remarks, in
writing, orally or electronically about the Employee, and (ii) Employee will not
make any negative comments or disparaging remarks, in writing, orally or
electronically about the Company, or any of its officers, directors or
employees.

 

10.                          Survival of Provisions. The provisions of this
Agreement set forth in Sections 5 through 21 hereof and all other provisions of
this Agreement that are intended to endure beyond the Term shall survive the
termination of the Employee’s employment hereunder.

 

11.                          Successors and Assigns.  This Agreement shall inure
to the benefit of and be binding upon the Company and the Employee and their
respective successors, executors, administrators, heirs and/or assigns; provided
that the Employee shall not make any assignment of this Agreement or any
interest herein, by operation of law or otherwise, without the prior written
consent of the Company.

 

12.                          Notice. Any notice hereunder by either party shall
be given by personal delivery or by sending such notice by certified mail,
return-receipt requested, or by overnight courier to the other party at its
address set forth below or at such other address designated by notice in the
manner provided in this section. Such notice shall be deemed to have been
received upon the date of actual delivery if personally delivered, in the case
of mailing, two (2) days after deposit with the U.S. mail, or, in the case of
overnight courier, on the next business day.

 

 

(i)

if to the Company, to:

 

 

TetraLogic Pharmaceuticals

 

 

Corporation 343 Phoenixville Pike

 

 

Malvern, Pennsylvania 19355

 

 

Attention: J. Kevin Buchi,

 

 

  President and CEO

 

 

 

 

(ii)

if to the Employee, to:
Richard L. Sherman
4429 Kaluamakua Place,
PO Box 680,

 

 

Kilauea, HI 95754

 

13.                               Entire Agreement; Amendments.

 

(a) This Agreement, the Confidentiality Agreement and the restricted stock
agreement(s) and/or nonqualified stock option agreement(s) referred to herein

 

--------------------------------------------------------------------------------


 

contain the entire agreement and understanding of the parties hereto relating to
the subject matter hereof, and merges and supersedes all prior and
contemporaneous discussions, agreements and understandings of every nature
between the parties hereto relating to the employment of the Employee with the
Company (including without limitation, the Confidentiality, Non-Disclosure and
Non-Use Agreement between the parties dated as of December 1, 2012).

 

(b)                       The Employee hereby acknowledges that (a) the sole
shares, options, warrants, exit participation rights and other interests in the
equity or any exit participation rights of the Employee with respect to the
Company are the Options contemplated by Section 4.3 of this Agreement; and
(b) the Employee has no other rights in the equity of, or to participate in the
proceeds of any sale of or other transaction involving, the Company.

 

(c)                        This Agreement may not be changed or modified, except
by an agreement in writing signed by each of the parties hereto.

 

14.                          Waiver. The waiver of the breach of any term or
provision of this Agreement shall not operate as or be construed to be a waiver
of any other or subsequent breach of this Agreement.

 

15.                          Governing Authority. This Agreement shall be
governed by and construed in accordance with the laws of the Commonwealth of
Pennsylvania, without regard to the principles of conflicts of laws of any
jurisdiction. The Employee agrees that the Company shall have the right to
commence and maintain an action hereunder in the state and federal courts
appropriate for the location at which the Company maintains its corporate
offices, and the Employee hereby submits to the jurisdiction and venue of such
courts.

 

16.                          Invalidity. If any provision of this Agreement
shall be determined to be void, invalid, unenforceable or illegal for any
reason, the validity and enforceability of all of the remaining provisions
hereof shall not be affected thereby. If any particular provision of this
Agreement or the Confidentiality Agreement shall be adjudicated to be invalid or
unenforceable, such provision shall be deemed amended to delete therefrom the
portion thus adjudicated to be invalid or unenforceable, such amendment to apply
only to the operation of such provision in the particular jurisdiction in which
such adjudication is made; provided that, if any provision contained in this
Agreement or the Confidentiality Agreement shall be adjudicated to be invalid or
unenforceable because such provision is held to be excessively broad as to
duration, geographic scope, activity or subject, such provision shall be deemed
amended by limiting and reducing it so as to be valid and enforceable to the
maximum extent compatible with the applicable laws of such jurisdiction, such
amendment only to apply with respect to the operation of such provision in the
applicable jurisdiction in which the adjudication is made.

 

17.                          Section Headings. The section headings in this
Agreement are for convenience only; they form no part of this Agreement and
shall not affect its interpretation.

 

18.                          Number of Days. In computing the number of days for
purposes of this Agreement, all days shall be counted, including Saturdays,
Sundays and legal holidays; provided that,

 

--------------------------------------------------------------------------------


 

if the final day of any time period falls on a Saturday, Sunday or day which is
a legal holiday in the Commonwealth of Pennsylvania, then such final day shall
be deemed to be the next day which is not a Saturday, Sunday or legal holiday.

 

19.                     Specific Enforcement; Extension of Period.

 

(a)                            The Employee acknowledges that the restrictions
contained in the Confidentiality Agreement are reasonable and necessary to
protect the legitimate interests of the Company and its affiliates and that the
Company would not have entered into this Agreement in the absence of such
restrictions. The Employee also acknowledges that any breach by him of the
Confidentiality Agreement will cause continuing and irreparable injury to the
Company for which monetary damages would not be an adequate remedy. The Employee
shall not, in any action or proceeding to enforce any of the provisions of this
Agreement or the Confidentiality Agreement, assert the claim or defense that an
adequate remedy at law exists. In the event of such breach by the Employee, the
Company shall have the right to enforce the provisions of the Confidentiality
Agreement by seeking injunctive or other relief in any court, and this Agreement
or the Confidentiality Agreement shall not in any way limit remedies of law or
in equity otherwise available to the Company.

 

(b)                            The periods of time set forth in the
Confidentiality Agreement shall not include, and shall be deemed extended by,
any time required for litigation to enforce the relevant covenant periods,
provided that the Company is successful on the merits in any such litigation.
The “time required for litigation” is herein defined to mean the period of time
from the earlier of the Employee’s first breach of such covenants or service of
process upon the Employee through the expiration of all appeals related to such
litigation.

 

20.                          Arbitration.  Subject to the last sentence of this
Section 19, if any dispute arises over the terms of this Agreement between the
parties to this Agreement, either Employee or Company may submit the dispute to
binding arbitration within thirty (30) days after such dispute arises, to be
governed by the evidentiary and procedural rules of the American Arbitration
Association (Commercial Arbitration). Employee and Company shall mutually select
one (1) arbitrator within ten (10) days after a dispute is submitted to
arbitration. In the event that the parties do not agree on the identity of the
arbitrator within such period, the arbitrator shall be selected by the American
Arbitration Association. The arbitrator shall hold a hearing on the dispute at a
location chosen by the Company, which shall be within fifteen (15) miles of the
Company’s then current corporate offices, within thirty (30) days after having
been selected and shall issue a written opinion within fifteen (15) days after
the hearing. The arbitrator shall also decide on the allocation of the costs of
the arbitration to the respective parties, but Employee and Company shall each
be responsible for paying the fees of their own legal counsel, if legal counsel
is obtained. Either Employee or Company, or both parties, may file the decision
of the arbitrator as a final, binding and unappealable judgment in a court of
appropriate jurisdiction. Notwithstanding the foregoing provisions of this
Section 19 to the contrary, matters in which an equitable remedy or injunctive
relief is sought by a party, including but not limited to the remedies referred
to in Section 18 hereof, shall not be required to be submitted to arbitration,
if the party seeking such remedy or relief objects thereto, but shall instead be
subject to the provisions of Sections 14 and 18 hereof.

 

20.                          Counterparts. This Agreement may be executed in one
or more

 

--------------------------------------------------------------------------------


 

counterparts, each of which shall be deemed an original, and all of which
together shall be deemed to be one and the same instrument.

 

21.                          Section 409A. All payments to be made upon a
termination of employment under this Agreement will only be made upon a
“separation from service” within the meaning of Section 409A of the Code. In no
event may Employee, directly or indirectly, designate the calendar year of
payment. To the maximum extent permitted under Section 409A of the Code and its
corresponding regulations, the cash severance benefits payable under the
Agreement are intended to meet the requirements of the short-term deferral
exemption under Section 409A of the Code and the “separation pay exception”
under Treas. Reg. §1.409A-1(b)(9)(iii). For purposes of the application of
Treas. Reg. § 1.409A-1(b)(4)(or any successor provision), each payment in a
series of payments to Employee will be deemed a separate payment.
Notwithstanding anything in the Agreement to the contrary or otherwise, except
to the extent any expense, reimbursement or in-kind benefit provided pursuant to
the Agreement does not constitute a “deferral of compensation” within the
meaning of Section 409A of the Code and its implementing regulations and
guidance, (a) the expenses eligible for reimbursement or in-kind benefits
provided to Employee must be incurred during the Term (or applicable survival
period), (b) the amount of expenses eligible for reimbursement or in- kind
benefits provided to Employee during any calendar year will not affect the
amount of expenses eligible for reimbursement or in-kind benefits provided to
Employee in any other calendar year, (c) the reimbursements for expenses for
which Employee is entitled to be reimbursed shall be made on or before the last
day of the calendar year following the calendar year in which the applicable
expense is incurred and (d) the right to payment or reimbursement or in-kind
benefits hereunder may not be liquidated or exchanged for any other benefit.

 

[SIGNATURE PAGE FOLLOWS]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Executive Employment Agreement
to be executed the day and year first written above.

 

 

TETRALOGIC PHARMACEUTICALS CORPORATION

 

 

 

 

 

By:

/s/ J. K. Buchi

 

 

 

 

Name:

J. K. Buchi

 

 

 

 

Title:

CEO

 

 

 

 

 

 

 

Richard L. Sherman

 

 

 

/s/ Richard L. Sherman

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Permitted Business Activities

 

Board member Immunomedics, Inc.
Board member Hawaii Biotech, Inc.

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Separation Agreement and Release

 

THIS SEPARATION AGREEMENT AND RELEASE (this “Agreement”) is made by and between
Richard L. Sherman. (the “Employee”), and TetraLogic Pharmaceuticals
Corporation, a corporation organized and existing under the laws of the State of
Delaware (the “Company”).

 

WHEREAS, the Employee and the Company entered into an Executive Employment
Agreement dated April 22, 2014 (the “Employment Agreement”) that sets forth the
terms and conditions of the Employee’s employment with the Company, including
the circumstances under which the Employee is eligible to receive severance pay.

 

NOW, THEREFORE, the Employee and the Company each intending to be legally held
bound, hereby agree as follows:

 

1.                                      Consideration.  In consideration for a
release of claims and other promises and covenants set forth herein, the Company
agrees to pay the Employee such consideration as is specified in
Section 5.4(b) of the Employment Agreement in accordance with the terms and
conditions of the Employment Agreement.

 

2.                                      Employee’s Release. The Employee on his
own behalf and together with his heirs, assigns, executors, agents and
representatives hereby generally releases and discharges the Company and its
predecessors, successors (by merger or otherwise), parents, subsidiaries,
affiliates and assigns, together with each and every of their present, past and
future officers, managers, directors, shareholders, members, general partners,
limited partners, employees and agents and the heirs and executors of same
(herein collectively referred to as the “Releasees”) from any and all suits,
causes of action, complaints, obligations, demands, common law or statutory
claims of any kind, whether in law or in equity, direct or indirect, known or
unknown (hereinafter “Claims”), which the Employee ever had or now has against
the Releasees, or any one of them occurring up to and including the date of the
this Agreement. Notwithstanding anything herein to the contrary, the Employee’s
release is not and shall not be construed as a release of any future claim by
the Employee against the Company, to the extent a claim may otherwise exist, for
indemnity, contribution or cost of defense in connection with the Employee being
made a party to a suit initiated by or on behalf of a third party, which suit is
based, in whole or in part, upon the work performed by the Employee for the
Company within the scope of the Employee’s position and duties with the Company,
or any alleged misconduct by the Employee within the scope of the Employee’s
former position and duties as an officer or employee of the Company. This
release specifically includes, but is not limited to:

 

a.                                           any and all Claims for wages and
benefits including, without limitation, salary, stock options, stock, royalties,
license fees, health and welfare benefits, severance pay, vacation pay, and
bonuses;

 

--------------------------------------------------------------------------------


 

b.                                           any and all Claims for wrongful
discharge, breach of contract, whether express or implied, and Claims for breach
of implied covenants of good faith and fair dealing;

 

c.                                            any and all Claims for alleged
employment discrimination on the basis of race, color, religion, sex, age,
national origin, veteran status, disability and/or handicap, in violation of any
federal, state or local statute, ordinance, judicial precedent or Employee
order, including but not limited to claims for discrimination under the
following statutes: Title VII of the Civil Rights Act of 1964, 42 U.S.C. §2000e
et seq.;  the Civil Rights Act of 1866, 42 U.S.C. §1981; the Civil Rights Act of
1991; the Age Discrimination in Employment Act, as amended, 29 U.S.C. §621 et
seq.; the Older Workers Benefit Protection Act 29 U.S.C. §§ 623, 626 and 630;
the Rehabilitation Act of 1972, as amended, 29 U.S.C. §701 et seq.; the
Americans with Disabilities Act, 42 U.S.C. §12101 et seq.; the Family and
Medical Leave Act of 1993, 29 U.S.C. §2601, et seq.;  the Fair Labor Standards
Act, as amended, 29 U.S.C. §201, et seq.; the Fair Credit Reporting Act, as
amended, 15 U.S.C. §1681, et seq.; and the Employee Retirement Income Security
Act of 1974, as amended, 29 U.S.C. §1000, et seq.  (“ERISA”) or any comparable
state statute or local ordinance;

 

d.                                           any and all Claims under any
federal or state statute relating to employee benefits or pensions;

 

e.                                            any and all Claims in tort,
including but not limited to, any Claims for assault, battery,
misrepresentation, defamation, interference with contract or prospective
economic advantage, intentional or negligent infliction of emotional distress,
duress, loss of consortium, invasion of privacy and negligence; and

 

f.                                             any and all Claims for attorneys’
fees and costs.

 

3.                                      Acknowledgment. The Employee understands
that the release of Claims contained in this Agreement extends to all of the
aforementioned Claims and potential Claims which arose on or before the date of
this Agreement, whether now known or unknown, suspected or unsuspected, and that
this constitutes an essential term of this Agreement. The Employee further
understands and acknowledges the significance and consequences of this Agreement
and of each specific release and waiver, and expressly consents that this
Agreement shall be given full force and effect to each and all of its express
terms and provisions, including those relating to unknown and uncompensated
Claims, if any, as well as those relating to any other Claims specified herein.
The Employee hereby waives any right or Claim that the Employee may have to
employment, reinstatement or re-employment with the Company.

 

4.                                      Confidentiality. The Employee shall not
disclose or publicize the terms of this Agreement to any person or entity,
except that the Employee may disclose the terms, and/or fact of this Agreement
to immediate family members, the Employee’s accountants and attorneys and to
others as strictly required by law. The Employee is specifically prohibited from
disclosing the fact or terms of this Agreement to any current or former employee
of the Releasees. The Employee further agrees that he shall be responsible for
the Company’s attorney’s fees and costs, if it needs to file an action to
enforce its rights under this paragraph, to the extent permitted by law. In the
event that the Employee is requested or required (by oral

 

B-2

--------------------------------------------------------------------------------


 

questions, interrogatories, requests for information or documents in a court or
administrative proceeding, subpoena, civil investigative demand or other similar
process) to disclose the terms of this Agreement, the Employee will endeavor in
good faith to provide the Company prompt notice of any such request or
requirement so that the Company may, at the Company’s expense, seek a protective
order or other appropriate remedy and/or waive compliance with the provisions of
this Agreement. If in the absence of a protective order or other similar remedy
or the receipt of a waiver from the Company, the Employee reasonably determines
that disclosure of the terms of this Agreement is required to comply with such
process or applicable law, the Employee may, without liability under this
Agreement, disclose to the appropriate authority only that portion of the
information which, on advice of counsel, he reasonably believes he is required
to disclose.

 

5.                                      Remedies. All remedies at law or in
equity shall be available to the Releasees for the enforcement of this
Agreement. This Agreement may be pleaded as a full bar to the enforcement of any
Claim that the Employee may assert against the Releasees.

 

6.                                      No Admission. Neither the execution of
this Agreement by the Company, nor the terms hereof, constitute an admission by
the Company of any liability to the Employee.

 

7.                                      Entire Agreement. This Agreement
contains the entire agreement of the parties with respect to the subject matter
hereof, and shall be binding upon their respective heirs, executors,
administrators, successors and assigns. In the event there is any inconsistency
between the terms of this Agreement and the Employment Agreement, the terms of
this Agreement shall control.

 

8.                                      Severability. If any term or provision
of this Agreement shall be held to be invalid or unenforceable for any reason,
then such term or provision shall be ineffective to the extent of such
invalidity or unenforceability without invalidating the remaining terms or
provisions hereof, and such term or provision shall be deemed modified to the
extent necessary to make it enforceable.

 

9.                                      Advice of Counsel: Revocation Period.
The Employee is hereby advised to seek the advice of counsel prior to signing
this Agreement. The Employee hereby acknowledges that the Employee is acting of
his own free will, that he has been afforded a reasonable time to read and
review the terms of this Agreement, and that he is voluntarily entering into
this Agreement with full knowledge of its provisions and effects. The Employee
further acknowledges that he has been given at least TWENTY-ONE (21) days within
which to consider this Agreement and that he has SEVEN (7) days following his
execution of this Agreement to revoke his acceptance, with this Agreement not
becoming effective until the 7-day revocation period has expired. If the
Employee elects to revoke his acceptance of this Agreement, the Employee must
provide written notice of such revocation by certified mail (postmarked no later
than seven days after the date the Employee accepted this Agreement) to:

 

B-3

--------------------------------------------------------------------------------


 

 

TetraLogic Pharmaceuticals Corporation

 

343 Phoenixville Pike

 

Malvern, Pennsylvania 19355

 

Attention: Chief Executive officer

 

Telecopier: (610) 889-9994

 

10.                               Employee’s Representation. The Employee
represents and warrants that he has not assigned any claim that he purports to
release hereunder and that he has the full power and authority to enter into
this Agreement and bind each of the persons and entities that the Employee
purports to bind. The Employee further represents and warrants that he is bound
by, and agrees to remain bound by, his post-employment obligations set forth in
the Employment Agreement.

 

11.                               Amendments. Neither this Agreement nor any
term hereof may be changed, waived, discharged, or terminated, except by a
written agreement signed by the parties hereto.

 

12.                               Governing Authority. This Agreement shall be
governed by and construed in accordance with the laws of the Commonwealth of
Pennsylvania, without regard to the principles of conflicts of laws of any
jurisdiction. The Employee agrees that the Company shall have the right to
commence and maintain an action hereunder in the state and federal courts
appropriate for the location at which the Company maintains its corporate
offices, and the Employee hereby submits to the jurisdiction and venue of such
courts.

 

13.                               Fees and Costs. The parties shall bear their
own attorneys’ fees and costs.

 

14.                               Counterparts. This Agreement may be executed
in counterparts.

 

15.                               Legally Binding. The terms of this Agreement
contained herein are contractual, and not a mere recital.

 

[SIGNATURE PAGE FOLLOWS}

 

B-4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Employee, acknowledging that he is acting of his own
free will after having had the opportunity to seek the advice of counsel and a
reasonable period of time to consider the terms of this Agreement and the
Company, have caused the execution of this Agreement as of this day and year
written below.

 

 

 

 

 

Richard L Sherman

 

Witness:

 

 

 

Date:

 

 

Date:

 

 

 

 

 

 

 

 

 

TETRALOGIC PHARMACEUTICALS CORPORATION

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name and Title:

 

 

 

 

 

 

 

Date:

 

 

 

 

B-5

--------------------------------------------------------------------------------


 

EXHIBIT C

 

CONFIDENTIALITY, ASSIGNMENT OF INVENTIONS AND NON-COMPETITION AGREEMENT

 

IN CONSIDERATION of the undersigned’s (the “Employee”) employment by TetraLogic
Pharmaceuticals Corporation or any of its subsidiaries or affiliates
(collectively, the “Company”) and of the Company’s grant of certain stock
options to the Employee, and intending to be legally bound, the Employee agrees
to the following:

 

1.   Non-Disclosure And Non-Use Of Confidential Information.

 

(a)                                 The Employee shall, at all times during the
term of the Employee’s employment with the Company and at all times thereafter,
keep all Confidential Information (as defined below) secret and confidential and
will not, directly or indirectly, disclose or use any of the Confidential
Information, except as is strictly necessary in the course of the Employee’s
performance of his or her assigned duties and in strict accordance with the
policies, procedures and requirements established by the Company at any time and
from time to time regarding the disclosure and use of Confidential Information.

 

(b)                                 As used in this Agreement, the term
“Confidential Information” means all technical, scientific, financial,
commercial, strategic and other information and data, without regard to form or
medium, relating to the Company that is not generally known to the public. By
way of illustration, Confidential Information includes, but is not limited to,
the following kinds of information and data: research and development plans,
strategies, methods, efforts and results; formulae, compositions, sequences,
processes, cell lines, inventions, know-how and other technologies; patent
protection and licensing strategies; computer codes and instructions; business
and market studies; business and product development plans, strategies, efforts
and results; personnel data; information relating to any of the Company’s actual
and prospective customers, joint venture and collaborative research partners,
licensees, licensors, consultants, agents, contractors and vendors and the
nature and terms of the Company’s relationship with any of them; budgets,
financial statements and financial projections; and any information provided by
or on behalf of any third party to the Company under any obligation or
expectancy of confidentiality.

 

(c)                                  Any information and data which becomes
generally known to the public because of the Employee’s failure to abide by this
Agreement will still be considered Confidential Information under this
Agreement. Specific information comprising a part of any Confidential
Information shall not be deemed to be in the public domain merely because it is
embraced by more general information in the public domain. Failure to mark any
of the Confidential Information as confidential or proprietary shall not affect
its status as Confidential Information under this Agreement.

 

2.   Assignment and Ownership of Inventions.

 

(a) The Employee hereby irrevocably assigns to the Company all writings,
reports, laboratory notebooks, works of authorship, inventions, discoveries,
ideas, improvements, computer programs and instructions, formulae, compositions,
sequences, processes, cell lines, know-how and other technologies that the
Employee makes, conceives, discovers or develops or reduces to practice, either
solely or jointly with any other person, at any time during the term of the
Employee’s employment with the Company (or thereafter, if based upon or
incorporating any Confidential Information), whether or not during working hours
or at any of the Company’s facilities or at any other time or location, and
whether upon the request or suggestion of the Company or otherwise, that relate
to

 

--------------------------------------------------------------------------------


 

or may in any way be useful in connection with any business now or hereafter
carried on by the Company (collectively, the “Intellectual Work Product”) under
all patent, copyright, trade secret and trademark laws and all other laws
providing for the protection of intellectual property or similar rights. The
Employee acknowledges that all Intellectual Work Product that is copyrightable
will be considered a work made for hire under United States copyright laws. The
Employee also hereby irrevocably assigns to the Company all claims to moral
rights in any Intellectual Work Product, and to the extent such rights are not
assignable, the Employee hereby waives all claims to such rights. The Employee
shall promptly and fully disclose to the Company all Intellectual Work Product
and maintain, on the Company’s behalf, any and all records thereof. The Employee
shall have no claim for additional compensation for the Intellectual Work
Product.

 

(b) The Employee shall, at all times during the term of his or her employment
with the Company and at all times thereafter, assist the Company or its
designee, at the Company’s expense, in acquiring and maintaining patent,
copyright, trade secret, and trade mark and other analogous intellectual
property protection upon, and confirming the Company’s title to, any
Intellectual Work Product. The Employee’s assistance shall include, but not be
limited to, making all lawful oaths and declarations, signing all documents,
cooperating in all legal proceedings, and taking any and all other actions
considered necessary or desirable by the Company to achieve these purposes. If
the Company is unable after reasonable effort to secure the Employee’s signature
on any of the documents referenced in this Section 2(b), whether because of the
Employee’s physical or mental incapacity or for any other reason whatsoever, the
Employee hereby irrevocably designates and appoints the Company and its duly
authorized officers and agents as the Employee’s agent and attorney-in-fact, to
act for and in the Employee’s behalf and stead to sign and file any such
documents and to do all other lawfully permitted acts to further the prosecution
and issuance and securing of any such intellectual property protection, with the
same legal force and effect as if signed or done by the Employee. This power of
attorney is coupled with an interest and is not revocable.

 

3.   Non-Competition and Non-Solicitation. During the term of the Employee’s
employment with the Company and for a period of [one (1)] year after the
termination of such employment, the Employee will not, directly and indirectly,
for or on behalf of himself or herself or any person or entity other than the
Company, do any one or more of the following anywhere in the world:

 

(a)                                 have any financial interest in, or provide
any services of any kind for, (i) any business involved in the research,
development, manufacture or sale of therapeutic or diagnostic products which are
intended to function based on the activation or inhibition of apoptotic events
or through direct modulation of the activation or inhibition of apoptosis
proteins, eIF-5A and any other targets that activate or inhibit apoptotic events
chosen to be pursued by the Company at any time during the term of the
Employee’s employment, or (ii) any business which, at the time of termination of
the Employee’s employment, is under meaningful consideration or active
development and about which the Employee had access to Confidential Information
or on which the Employee worked in any capacity at any time while employed with
the Company (the businesses referred to in the foregoing clauses (i) and (ii),
collectively, the “Field of Interest”);

 

(b)                                 solicit, for the purpose of competing in the
Field of Interest, (i) any joint venture or collaborative research partners,
licensees, licensors, consultants, agents, contractors or vendors of the
Company, or (ii) any prospective joint venture or collaborative research
partners, licensees, licensors, consultants, agents, contractors or vendors with
respect to which the Company has developed or made a presentation regarding any
of the research, development, manufacture, sale, use or

 

2

--------------------------------------------------------------------------------


 

exploitation of products, services or processes in the Field of Interest at any
time during the [three (3)] year period before the termination of the Employee’s
employment;

 

(c)                                  solicit sales from any of the Company’s
customers for any product or service which competes in the Field of Interest;

 

(d)                                 solicit, recruit or hire any person who is
an employee or consultant of the Company during the period of such person’s
employment or engagement with the Company and during the six (6) month period
after the termination of such employment or engagement; and

 

(e)                                  entice any joint venture or collaborative
research partner, licensee, licensor, consultant, agent, contractor or vendor of
the Company to cease its business relationship with the Company.

 

Nothing in this Section 3 shall preclude the Employee from (1) purchasing or
owning any equity securities in any company if such equity security is publicly
traded so long as the Employee’s holdings do not exceed three percent (3%) of
the issued and outstanding equity securities of that company or (2) serving on
the board of directors of a publicly traded company if the Employee’s
responsibilities do not include input or direction in the Field of Interest.

 

The Employee recognizes and acknowledges that the types of activities (which
include employment activities) prohibited by this Section 3 are narrow and
reasonable in relation to the skills which represent the Employee’s principal
salable asset both to the Company and other prospective employers and in view of
the confidential position to be held by the Employee with the Company. The
Employee further recognizes and acknowledges that the specific but broad
geographical scope of the provisions of this Section 3 is reasonable, legitimate
and fair to the Employee in light of the Company’s need to perform its research
and to develop, market and sell its products and services in a large geographic
area to have a sufficient customer base to make the Company’s business
profitable and in light of the limited restrictions on the type of activities
prohibited by this Section 3 compared to the types of activities for which the
Employee is qualified to earn a livelihood.

 

4.   Company Property. The Employee will not remove or transfer from any of the
Company’s facilities any materials or property of the Company (including,
without limitation, those containing any Confidential Information), except as is
strictly necessary in the course of the Employee’s performance of his or her
assigned duties and in strict accordance with the policies, procedures and
requirements established by the Company at any time and from time to time
regarding the removal and transfer of such materials and property. Promptly upon
the Company’s request and, in any event promptly upon the termination of the
Employee’s employment, the Employee shall return all materials and property of
the Company that are in the Employee’s possession or control and the Employee
shall not retain any copies of any such materials and property.

 

5.   Equitable Relief: Attorneys’ Fees. The Employee acknowledges that
irreparable harm will result to the Company in the event of the Employee’s
breach, or threatened breach, of any of the provisions of this Agreement and
that remedies at law for a breach of this Agreement would be inadequate. If the
Employee breaches or threatens to breach any provision of this Agreement, then
the Company will be entitled, as a matter of right, to specific performance
and/or injunctive relief without any requirement to post a bond as a condition
to remedy any such breach. Such remedy shall not be deemed to be the exclusive
remedy for any such breach of this Agreement but shall be in addition to all
other rights and remedies to which the Company may be entitled. If the Company
prevails in any action

 

3

--------------------------------------------------------------------------------


 

or proceeding brought to enforce this Agreement, then the Company will be
entitled to recover from the Employee all reasonable attorneys’ fees, costs and
disbursements incurred by the Company in connection with such action or
proceeding. The Employee further agrees that no failure or delay by the Company,
its agents, or representatives in exercising any right, power or privilege under
this Agreement shall operate as a waiver thereof, nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any right, power or privilege under this Agreement.

 

6.   No Restrictions. The Employee represents and warrants to the Company that:

 

(a)  there are no restrictions, agreements or understandings to which the
Employee is a party or bound which would prevent, limit or impair the right of
the Employee to enter into this Agreement, to be employed by the Company, or the
Employee’s performance of his or her obligations under this Agreement or duties
as a Employee;

 

(b)  all information furnished or to be furnished by the Employee to the Company
in connection with the Employee’s employment with the Company is or will be true
and complete in all respects; and

 

(c)  the Employee has disclosed to the Company all restraints, confidentiality
commitments or other employment restrictions that he or she has with any other
person, partnership, corporation, association or other entity.

 

7.   Compliance with Company Policies. The Employee shall not breach any
obligation to any former employer or other person or entity including, but
without limitation, obligations relating to confidentiality, noncompetition and
proprietary rights in connection with the Employee’s provision of services to
the Company. During the term of his or her employment, the Employee shall comply
with all lawful policies, practices and procedures established at any time and
from time to time by the Company.

 

8.   Notice of Obligations to Third Parties. Upon and after the termination of
the Employee’s employment with the Company, the Employee shall notify the
Company of the name and address of any each other person or entity with whom the
Employee proposes to provide services (whether as an employee or otherwise) or
establish any business or remunerative relationship before the Employee begins
to provide such services or establish such relationship. The Company shall be
entitled to provide a copy of this Agreement or any portion of this Agreement to
any person or entity with, through or on behalf of which the Employee may
propose to be employed, affiliated, engaged, associated or prepared to establish
any business or remunerative relationship.

 

9.   Miscellaneous.

 

(a) Severability. Each provision of this Agreement is an independent provision.
If a court of competent jurisdiction finds any particular provision of this
Agreement to be indefinite, invalid, illegal or otherwise avoidable or
unenforceable as applied to any circumstance, then the balance of this Agreement
shall not fail on account of such finding and the application of the remaining
provisions shall continue in full force and effect. However, if any provision of
this Agreement should be determined by a court of competent jurisdiction to be
unreasonable in duration, geographic area, or scope in any particular
jurisdiction, then such provision is intended to and shall be deemed amended by
limiting and reducing it so as to be valid and enforceable to the maximum extent
compatible with the applicable laws of such jurisdiction, as determined by such
court.

 

4

--------------------------------------------------------------------------------


 

(b) Survival of Provisions; Amendment; Assignment. The Employee’s obligations
under this Agreement shall survive the termination of the Employee’s employment
with the Company for any reason or no reason and whether such termination is
voluntary or involuntary. None of the provisions of this Agreement can be
changed without a writing signed by each of the Employee and the Company. The
Employee shall have no right or power to assign all or any portion of this
Agreement. The Company may freely assign all or any portion of this Agreement.

 

(c) Complete Agreement. This Agreement contains the entire understanding between
the Company and the Employee with respect to the subject matter of this
Agreement and supersedes all prior oral or written communications, negotiations,
understandings, or agreements.

 

(d) Governing Law; Choice of Forum and Venue. This Agreement shall be governed
by and construed in accordance with the laws of the Commonwealth of
Pennsylvania, without regard to the principles of conflicts of laws of any
jurisdiction. The Company shall have the right to commence and maintain an
action under this Agreement in the state and federal courts appropriate for the
location at which the Company maintains its corporate offices, and the Employee
hereby submits to the jurisdiction and venue of such courts. However, the
Company may seek enforcement of this Agreement in any appropriate court and in
any jurisdiction where the Employee is subject to personal jurisdiction and
where venue is proper.

 

(e) No Waiver of Rights. Any waiver by the Company of any power or right under
this Agreement must be in writing and signed by the Company to be enforceable.
Any waiver by the Company shall not operate as a waiver of any other or future
breach of this Agreement.

 

(f) Binding Obligation. This Agreement shall be binding upon the Employee and
his or her heirs, executors and administrators and will inure to the benefit of
the Company and its successors and assigns.

 

(g) NO EMPLOYMENT AGREEMENT. THIS AGREEMENT IS NOT, AND DOES NOT CONTAIN, A
CONTRACT OF EMPLOYMENT OR A PROMISE OF CONTINUED EMPLOYMENT OR CONTINUED
ASSOCIATION WITH THE COMPANY FOR ANY SPECIFIED TERM AND DOES NOT CHANGE THE
AT-WILL NATURE OF THE EMPLOYEE’S EMPLOYMENT OR ASSOCIATION WITH THE COMPANY.
EITHER OF THE EMPLOYEE OR THE COMPANY HAS THE RIGHT TO TERMINATE THE EMPLOYEE’S
EMPLOYMENT OR ASSOCIATION AT ANY TIME AND FOR ANY REASON OR NO REASON.

 

IN WITNESS WHEREOF, the Employee has signed this Agreement as of the date
written below.

 

 

/s/ Richard L Sherman

 

Employee Signature

 

 

 

Richard L Sherman

 

Print Employee Name

 

 

 

12-1-12

 

Date Signed

 

5

--------------------------------------------------------------------------------

 